





EXHIBIT 10.1

Management Entrustment Agreement

This Agreement is made and entered into on September 27, 2009 in Jianou City,
Fujian Province, P.R.C., by and between the following parties:

Party A: Jianou Lujian Foodstuff Co., Ltd.

Registered business address: Shui Xi Bei Jin Keng, Jian’ou City

Party B: Fujian United Bamboo Technology Co., Ltd.

Registered business address: ××××××

WHEREAS:

1.

Party A is an enterprise registered in Jianou City, Fujian Province, and legally
exists to date. The number of its business license is 350783100011136.

2.

Party B is a Wholly Foreign-owned Enterprise registered in Jianou, and legally
exists to date. The number of its business license is ××××××

3.

In order to let Party B realize the purpose of managing Party A, Party A intends
to irrevocably entrust to Party B for its management the right of operation
management of Party A and the responsibilities and authorities of the investors
and the executive director of Party A.

4.

Party B agrees to accept the entrustment of Party A, and to exercise the right
of operation management of Party A and the responsibilities and authorities of
the investors and the executive director of Party A.

5.

Party A has obtained the approval of its investors to enter into this Agreement.
The investors also have issued the commitment letter of competing industry
prohibition.

NOW, THEREFORE, through friendly consultation, under the principle of equality
and mutual benefits, in accordance with the relevant laws and regulations of the
People’s Republic of China, the parties agree to enter into this Agreement and
to be bound with the terms and conditions as follows:




Article 1 Entrusted Operation

1.1

Party A agrees to irrevocably entrust the right of operation management of Party
A and the responsibilities and authorities of Party A’s investors and the
executive director to Party B in accordance with the terms and conditions of
this Agreement.  Party B agrees to exercise the aforesaid rights and
responsibilities in accordance with the terms and conditions of this Agreement.

1.2

The term of the entrusted operation is from the effective date of this Agreement
to the earliest date of the following:

1)

The termination date of Party A’s business; or





--------------------------------------------------------------------------------







2)

The termination date when this agreement is terminated by the designated person
from the board of directors of Party B; or

3)

The date on which Party B possesses more than 51% of Party A’s shares,and this
agreement is approved to be terminated by the designated person from the board
of directors of Party B.

1.3

The purpose of the entrusted operation is: Party B shall be in charge of the
normal business operations of Party A and perform the responsibilities and
rights of Party A’s investors and the executive director, and Party A shall pay
its profit (if any) to Party B and Party B shall be responsible to Party A’s
loss (if any).  During the term of the entrusted operation, Party B, as the
entrusted manager, shall provide full management to Party A’s operations.

1.4

The contents of the entrusted operation shall include but not be limited to the
following:

1)

Party B shall be in charge of all aspects of Party A’s operations; nominate and
replace the members of Party A’s executive director, engage Party A’s management
staff and decide their compensation.  

2)

Party B shall manage and control all the funds of Party A.  The account of Party
A shall be managed and decided solely by Party B.  The seals and signatures for
such account shall be the seals and signatures of the personnel appointed and
confirmed by Party B.  All the cash of Party A shall be kept in this entrusted
account shall be handled through this account, including but not limited to
receipt of all Party A’s business income, current working capital, recovered
account receivables, etc., and the payment of all account payables and operation
expenses, employee salaries and asset purchases, etc.

3)

All the matters of Party A, including internal financial management, day-to-day
operation, external contact execution and performance, tax filing and payment,
change of rights and personnel, etc., shall be controlled and managed by Party B
in all aspects.

4)

Party B shall enjoy all the other responsibilities and rights enjoyed by Party
A’s investors in accordance with the Company Law and the articles of association
of Party A, including but not limited to the following:

a.

Deciding  Party A’s operation principles and investment plan;

b.

Nominating the executive director or the supervisor;

c.

Discussing and approving the report of the executive director or the supervisor;

d.

Discussing  and approving the annual financial budget and settlement plan;

e.

Discussing and approving the profit distribution plan and the loss compensation
plan;

f.

Resolving on the increase or decrease of the registered capital;





--------------------------------------------------------------------------------







g.

Resolving on the issuance of the corporate bond;

h.

Resolving on the matters including merger, division, change of corporate form,
dissolution and liquidation of the company;

i.

Amending the articles of association;

j.

Other responsibilities and rights provided by Party A’s articles of association.

5)

Party B enjoys all the other responsibilities and rights enjoyed by Party A’s
executive director in accordance with the Company Law and the articles of
association of Party A, including but not limited to the following:

a.

Executing the resolution of the investors;

b.

Deciding the company’s operation plan and investment scheme;

c.

Composing the annual financial budget and settlement plan;

d.

Formulating the profit distribution plan and the loss compensation plan;

e.

Formulating  the plans regarding to the increase or decrease of the registered
capital and the issuance of the corporate bond;

f.

Formulating the plans regarding to the matters including merger, division,
change of corporate form and dissolution of the company;

g.

Deciding on the establishment of the internal management structure of the
company;

h.

Formulating  the basic rules and regulations of the company;

i.

Representing the company to sign relative documents;

j.

Other responsibilities and rights provided by Party A’s articles of association
     

6)

The said entrustment is irrevocable and shall not be withdrawn, unless the
Agreement is terminated.

1.5

The Fee of Entrusted Operation: For the performance of the entrusted matters
provided under this Agreement, Party A shall pay an entrustment fee to Party B,
which shall be Party A’s total profit (if any) after deduction of necessary
expenses.  Party A shall transfer the payment, which is obtained by leasing its
real estate, land use right, equipments and bamboo bases to Party B as the
entrustment fee in accordance with the lease. If the net amount is zero or
negative after the aforesaid calculation, Party A shall not pay any entrustment
fee, and the loss of the given month shall be deducted in the following months’
entrustment fee.  Party A and Party B shall calculate and settle each month’s
entrustment fee payable by Party A within 10 days after the end of that month.








--------------------------------------------------------------------------------







1.6

The Assumption of the Entrustment Risk: Party B shall assume all the operation
risks in association with the management of Party A entrusted to it.  Party B
shall be responsible for any loss incurred to Party A’s operation.  If Party A’s
cash is not enough to pay its debt, Party B is liable to pay the debt; if the
loss leads to a net asset balance of less than the registered capital, Party B
shall be liable to make up for the deficiency.

Article 2 Rights and Obligations of the Parties

2.1

During the term of the entrusted operation, the rights and obligations of Party
A shall include:

1)

After the execution of this Agreement, the management of Party A shall be handed
over to Party B. Party A’s executive director shall, within 5 days after the
effective date of this Agreement, deliver Party A’s seals and financial
materials (including but not limited to balance sheet, profit and loss
statement, cash flow statement and any attachments, relevant right certificates
and other proprietary and operation documents) to Party B to ensure that Party B
could exercise its operation management rights in all aspects after taking over
the management of Party A and could set up financial records accordingly;

2)

During the term of the entrusted operation, without Party B’s consent, Party A
and its investors and executive director shall not make any decision on Party
A’s operations, and they shall not intervene with Party B’s entrusted management
activities in any form;

3)

During the term of the entrusted operation, Party A’s executive director shall
have  the obligation to cooperate with Party B in accordance with Party B’s
request to ensure the stability and consistency of the operation;

4)

To entrust the authorities of the investors and the executive director to Party
B;

5)

To timely pay the entrustment fee to Party B;

6)

Without Party B’s consent, Party A shall not entrust any third party other than
Party B in any form to manage Party A’s businesses;

7)

The executive director and investors of Party A shall issue necessary documents
for the purpose of accomplishing the management by Party B;

8)

Party A shall not unilaterally early terminate this Agreement for any reason.

9)

Other rights and obligations of Party A provided under this Agreement.   

2.2

During the term of the entrusted operation, the rights and obligations of Party
B shall include:

1)

Party B shall enjoy independent and comprehensive management right over Party
A’s operations;

2)

Party B shall have the right to adjust the organizational structure and the
personnel placement of Party A based on the needs of the management;





--------------------------------------------------------------------------------







3)

Party B shall have the right to dispose of all the assets on the books of Party
A on the execution day of this Agreement, and Party can B dispose of any of the
aforesaid assets without any prior consent of Party A;

4)

Party B shall be entitled to all of the Party A’s income after deducting
necessary expenses.

5)

Party B shall has the right to invest in the projects of new products and
technologies of Party A, also enjoys the profits from these projects in the
future.

6)

Party B shall take over of Party A in a timely manner;

7)

Party B shall carry out all the responsibilities and rights entrusted to it
under this Agreement in good faith and with honesty and trustworthiness, and
shall pay reasonable attention to the entrusted matters and notify Party A
timely of relevant matters;

8)

Party B shall act in good faith and consult with Party A in regards to the
handling of matters not covered by this Agreement;

9)

Other obligations shall be performed by Party B under this Agreement.




Article 3 Warranties and Representations

Each party shall warrant and represent to the other party, on the execution day
of this Agreement, that:

1)

Each party shall have the right to enter into this Agreement, and the ability to
perform this Agreement;

2)

In order to execute and perform this Agreement, each party has gone through the
necessary internal decision-making procedures and obtained the approval;

3)

Each party has duly authorized its representative to execute this Agreement;

4)

Each party shall not have any reason of its own that will encumber the
effectiveness of this Agreement from the effective date and become binding on
such party;

5)

The execution of this Agreement and the performance of the obligations hereunder
will NOT:

a)

violate the business license, articles of association or any other similar
documents of that party;

b)

violate the laws and regulations of P.R.C., or the government authorization or
permit;

c)

violate any other contracts or agreements to which that party is a party (or is
bound), or lead to that party’s breach of contract under such contracts or
agreements.

Article 4  Effect of the Agreement

This Agreement shall be valid upon the subscription of both parties’ legal
representatives or duly authorized representatives and the affixture of both
parties’ corporate seals.





--------------------------------------------------------------------------------







Article 5  Liability of Breach of the Agreement

After the effectiveness of this Agreement, apart from the situation described in
Article 6 of this Agreement, either party’s violation of any provisions under
this Agreement shall constitute a breach of this Agreement and thus be liable to
compensate the non-breaching party for any damages that may arise thereof.

Article 6  Force Majeure

Either party’s failure to perform the obligations or part of the obligations of
this Agreement due to a force majeure event shall not be deemed as a breach of
the agreement; however, the non-performing party shall timely provide effective
evidence of the force majeure event to the other party, and the parties shall
discuss a settlement plan through consultation.

Article 7  The Governing Law

The execution, effectiveness, interpretation, performance and dispute resolution
of this Agreement shall be governed by the laws and regulations of China.

Article 8  Dispute Resolution

Any dispute arising under this Agreement shall be first settled by the parties
through friendly consultation. In case no settlement can be reached through
consultation within thirty (30) days after such dispute is raised,either party
can submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration shall
take place in Beijing. The arbitration award shall be final, conclusive and
binding upon both parties.

Article 9  Confidentiality

9.1

The parties agree and shall cause their relevant personnel to keep strict
confidence of all the terms and conditions of this Agreement and all the matters
of the entrusted operation that have access to. They shall not disclose the
aforesaid information to any third party unless it is required by the explicit
provision of law, or the instruction of judicial or governmental agencies or
with consent of the other party, otherwise, the disclosing party shall bear the
relevant legal consequences.

9.2

The confidentiality obligation of the parties shall survive the termination of
this Agreement.

Article 10 Severability of the Clauses

10.1 If any clause of this Agreement is invalidated or non-enforceable due to
the provisions of laws or regulations, this clause is invalid while all other
clauses shall remain in full force and effect and binding upon both parties.








--------------------------------------------------------------------------------







10.2

In the event the aforesaid situation occurs, the parties agree that the
designated person from the board of directors of Party B shall make in the best
interest of both parties supplemental clauses to replace the invalid clauses.
The supplemental clauses shall be binding upon both parties.




Article 11 Non-waiver of Rights

11.1

If one party fails or delays to exercise a certain right provided under this
Agreement, such failure or delay shall not constitute the waiver of such right
by that party.

11.2

If one party fails to require the other party to perform a certain obligation
provided under this Agreement, such failure shall not constitute the waiver by
that party of the right to require the other party to perform at a later time.

11.3

If one party violates any clause of this Agreement and obtains a waiver of
liability from the non-violating party, such waiver shall not constitute the
waiver of liability by the non-violation party over the violations by the other
party at a later time or of other clauses of this Agreement.

Article 12 No Transfer

Unless otherwise provided in this Agreement, without the prior written consent
of the other party, one party shall not transfer or entrust this Agreement or
any right or obligation under this Agreement to a third party, nor shall one
party provide any guarantee to a third party or do other similar things.

Article 13 Miscellaneous

13.1

Any supplemental agreements entered into by the parties after the effective date
of this Agreement shall be an effective part of this Agreement and have the same
legal effect as this Agreement.  If there is any discrepancy between the
supplemental agreement and this Agreement, the supplemental agreement shall
prevail.

13.2

This Agreement is written in Chinese and English. This Agreement is executed in
six (6) official copies of each language, each party shall have two official
copies of each language and the remaining shall be retained for the government
procedure purposes. In the event of any conflict between the two versions, the
Chinese version shall prevail.





--------------------------------------------------------------------------------







13.3

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on this
date first above written.




[NO CONTEXT BELOW, SIGNATURE PAGE ONLY]







Party A: Jianou Lujian Foodstuff Co., Ltd. (Seal)







Legal representative: (Signature)







Party B: Fujian United Bamboo Technology Co., Ltd. (Seal)







Authorized representative:  (Signature)





--------------------------------------------------------------------------------







Undertaking of Shareholder

As the shareholder of Jianou Lujian Foodstuff Co., Ltd, I agree that Jianou
Lujian Foodstuff Co., Ltd signs a Management Entrustment Agreement with Fujian
United Bamboo Technology Co., Ltd., which irrevocably entrusts Fujian United
Bamboo Technology Co., Ltd., for its management the right of operation
management of Jianou Lujian Foodstuff Co., Ltd, and the right from us according
to the laws and the company’s charter.

                                                          

The shareholders:

Tang Jinrong

 

 

Li Lifang

 

 

 

 

 

Tang Shuiyou

 

 

 

 

 

September 27, 2009






